Citation Nr: 0316631	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-01 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for obesity, including 
on a secondary basis.

2.  Entitlement to service connection for asthma.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder, and if so, whether service 
connection is warranted.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
sleep apnea, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and Dr. O. R. Elofson


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1967 to October 
1970.

This appeal arises from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, that denied entitlement to service 
connection for obesity and asthma.  This decision also 
determined that the veteran had not submitted new and 
material evidence to reopen claims for entitlement to service 
connection for sleep apnea and post-traumatic stress disorder 
(PTSD).  Apparently, in a Supplemental Statement of the Case 
(SSOC) issued in July 2002, the RO found that new and 
material evidence had been submitted regarding the issues of 
sleep apnea and PTSD, but denied these claims on the merits.

The issues of entitlement to service connection for sleep 
apnea on the merits and entitlement to service connection for 
asthma will be addressed in the REMAND portion of his 
decision.





FINDINGS OF FACT

1.  Sufficient evidence for equitable decisions of the issues 
decided below has been obtained.

2.  By decision dated in May 1990, the RO denied the 
veteran's claims for entitlement to service connection for 
PTSD and sleep apnea.  She failed to perfect an appeal of 
this determination.

3.  The additional evidence added to the record since May 
1990 is not duplicative of evidence previously on file and, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the issues of entitlement to service 
connection for PTSD and sleep apnea.

4.  The preponderance of the medical evidence supports a 
diagnosis of PTSD based on the claim of an in-service 
personal assault.

5.  The evidence is in equipoise regarding the occurrence of 
an in-service personal assault.

6.  Obesity is not a recognized injury or disease for VA 
purposes.


CONCLUSIONS OF LAW

1.  The May 1990 rating decision denying service connection 
for PTSD and sleep apnea is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2002).

2.  Subsequent to the decision of May 1990 that denied 
entitlement to service connection for PTSD and sleep apnea, 
new and material evidence sufficient to reopen these claims 
was received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (Effective prior to August 29, 2001).

3.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2002).

4.  The criteria for service connection for obesity have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Regarding the issues of the submission of new and material 
evidence, and entitlement to service connection for PTSD and 
obesity, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify and 
assist.  See 38 U.S.C.A. § 5103, 5103A, 5107 (West 1991 & 
2002); 38 C.F.R. § 3.159 (2002).  The Board also finds that 
the recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  In any event, 
based on the favorable decisions discussed below regarding 
the submission of new and material evidence and entitlement 
to service connection for PTSD, any failure in VA's duty to 
notify and assist the veteran regarding this claim is moot.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  As there is no 
basis in law for the grant of entitlement to service 
connection for obesity, the duty to assist provisions are not 
applicable to this claim.


Submission of New and Material Evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claim of new and material 
evidence substantially predates August 2001, the new 
regulatory criteria are not applicable.

A review of the claims file reveals that in a rating decision 
of May 1990 the RO denied entitlement to service connection 
for PTSD on the basis there was insufficient evidence of a 
"qualified" in-service stressor.  Service connection for 
sleep apnea was denied on the basis that this disorder was 
not shown in the service medical records.  The veteran was 
notified of these decisions and her appellate rights by 
letter of May 1990.  She responded with a notice of 
disagreement received in late May 1990.  A Statement of the 
Case (SOC) was issued in July 1990 and a SSOC was issued in 
October 1990 regarding these issues.  The cover letter to 
these documents informed the veteran of the need to submit a 
timely substantive appeal in order to perfect an appeal to 
the Board.  The SOC and SSOC were issued to the veteran's 
last reported address noted on her claim received in March 
1990.  She failed to submit any VA Form 9 or other 
correspondence that could be construed as a timely 
substantive appeal.  There is no objective evidence, nor has 
the veteran alleged, that she did not receive the July 1990 
SOC or the October 1990 SSOC notification.  Based on this 
evidence, the Board finds that the May 1990 denials are final 
as the veteran failed to submit timely substantive appeals 
regarding these issues.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Regarding the claim for PTSD, the evidence of record in May 
1990 included the veteran's allegations that she was the 
victim of an in-service personal assault during a separation 
examination, a written statement from a fellow service member 
that asserted the same identified officer had tried to 
assault her, the service medical records to include the 
separation examination report, and a VA social survey 
discussing the veteran's history and psychiatric problems.  
Since May 1990, the veteran has received multiple psychiatric 
examinations discussing the circumstances of her personal 
assault and providing a diagnosis of PTSD and a medical nexus 
between the two.  

Regarding the sleep apnea, the evidence of record in May 1990 
included the service medical records and private treatment 
records dated in the late 1980s that noted diagnoses for 
severe obstructive sleep apnea.  Since May 1990, the evidence 
received includes the veteran's testimony that she began 
snoring in 1968 during her military service.  A letter from a 
private physician dated in July 1996 indicated that snoring 
was associated with sleep apnea.

The Board finds that the evidence received since May 1990 is 
new and material in that it provides new evidence of current 
disabilities associated with her military service.  This 
evidence was not before VA in May 1990 and is probative for 
the reasons and bases of denial.  For this reason, the Board 
finds that the evidence added to the record since May 1990 is 
so significant that it must be considered in order to fairly 
decide the claims.




Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MEDICAL DISORDERS (4th ed. 1994) (DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997);  Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.

The veteran has testified that she was sexually assaulted 
during her separation examination of October 1970.  She 
claimed that the physician that conducted this examination 
was known to use inappropriate methods.  The veteran alleged 
that during a pelvic examination, the physician injured her 
with a medical instrument and then forced her to conduct 
physical calisthenics in the nude, which she felt were not 
required for completion of the examination, in front of him 
and another enlisted person.  She claimed that this medical 
officer had acted in a very hostile manner toward her during 
the examination.  The veteran asserted that she had 
complained of this officer's behavior to her company 
commander, but this commander failed to do anything because 
she was involved in a personal relationship with the 
physician.  The veteran claimed that other female members of 
her unit had told her that they too had been subjected to 
rough behavior by the physician and the company commander 
would not do anything about the problem.  

The veteran has acknowledged that prior to her military 
service her grandmother who was her parent for a period of 
time exposed her to emotional abuse.  There was also an 
incident when she was ten when she suffered third degree 
burns after backing into a fireplace.  She asserted that it 
was a number of days before these burns received medical care 
as her grandmother had refused to take her to a physician.

The veteran has asserted that her current psychiatric 
disability is PTSD and related to her in-service personal 
assault during her separation examination.  However, as a lay 
person, he is not competent to render diagnoses or opinions 
on etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board must solely rely on the medical 
evidence and competent medical opinion when adjudicating 
these issues.  On a VA psychiatric examination in April 1996, 
the examiner, after taking a medical history and reviewing 
the evidence in the claims file, diagnosed PTSD.  Based on 
this examiner's comments, it appears that he attributed this 
diagnosis to the alleged in-service stressor.  This examiner 
was also aware of the potential pre-service stressors as 
these were documented in the report.  Other psychiatric 
evaluations noted diagnoses to include PTSD, major 
depression, personality disorders, and learning disabilities.  
The veteran's treating psychologist testified before VA in 
December 1996 that the veteran currently suffered with PTSD 
due to the personal assault she had suffered in the military.

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, VA must assume that 
this diagnosis was made in accordance with the applicable 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  If the 
veteran has received such a diagnosis, the VA can only reject 
it based on a finding that the preponderance of the evidence 
is against: 1) a PTSD diagnosis, 2) the occurrence of the in-
service stressor(s), or 3) the connection of the present 
condition to the in-service stressor.  The adequacy of a 
stressor, sufficiency of symptomatology, and diagnosis are 
all medical determinations.  See 38 C.F.R. § 4.125(b); Cohen, 
10 Vet. App. at 143, 144.  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given to evidence.  The VA is required to submit a clear 
analysis of the evidence that it finds persuasive or 
unpersuasive with respect to a particular issue.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); See also Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993).  If a preponderance of the evidence is 
against a claim, then it is to be denied.  Hayes, 5 Vet. App. 
at 70; see also Cohen, 10 Vet. App. at 150, 151 (The Board 
may deny a claim for service connection for PTSD, after 
appropriate medical clarification has been obtained, based on 
an adequate statement of reasons and basis).

The Board acknowledges that the veteran currently has a 
diagnosis for PTSD based on her claimed stressor from 
military service.  She has alleged that a sexual assault and 
injury occurred during a pelvic examination at the time of 
her separation.  However, the separation examination report 
does not indicate that such a pelvic examination took place.  
The veteran has argued that the examiner would not have 
completed the pelvic examination section of his report in 
order to hide the alleged assault.  The examination report is 
of a detailed nature and noted a number of abnormalities that 
were found on examination.  In fact, a psychiatric evaluation 
was marked as abnormal and the examiner found the veteran to 
have a hostile-aggressive personality when discussing her 
condition.  There is no indication on the examination report 
that the examiner had any credentials in psychology or 
psychiatry.  The veteran has asserted that she only became 
hostile to the examiner after he had injured her during a 
pelvic examination.  The report is signed by a dentist and 
his rank and name are clearly printed.  However, the other 
examiner did not print his name or rank and the signature is 
illegible.

The veteran also claims that she began to suffer with 
significant psychiatric symptoms after the claimed assault.  
A review of the claims file indicates that soon after her 
separation from the military, she filed claims with VA within 
approximately one month of release from the military.  She 
claimed disabilities to include hearing loss and a back 
disorder.  The veteran did not indicate that she was 
suffering with any psychiatric disability or had a vaginal 
injury.

She has contended that her consistent weight gain since the 
military is contemporaneous evidence that a personal assault 
had taken place.  In a letter of May 1997, a private 
physician opined that a sexual assault could precipitate 
weight gain and that the veteran's in-service assault 
contributed to her problem with obesity.  The veteran's 
psychologist at the December 1996 hearing corroborated this 
opinion when he testified that her personal assault and 
resulting PTSD had contributed to her inability to lose 
weight.  The veteran has acknowledged that she had gained 
approximately ten pounds a year from her entrance into the 
military, not the reported personal assault at the time of 
her separation.  The service medical records indicate that 
she was already considered overweight at the time of her 
separation and the veteran has acknowledged that she lost 
promotions due to her weight problem.  The actual service 
medical records indicate that she weighed 136 pounds on 
entrance and her highest measured weight was in October 1968 
at 150 pounds.  At the time of her separation, see weighted 
145 pounds.  The contemporaneous evidence clearly shows that 
the most weight gained by the veteran during her military 
service was from 10 to 15 pounds during the entire three-year 
period.

Finally, the veteran has presented a written statement from 
another veteran that asserts she was stationed at the same 
military base in 1970 as the claimant.  She alleged that the 
officer assigned to the women's sick call had a reputation 
for performing inappropriate pelvic examinations.  This 
individual claimed that while on sick call for bronchitis, 
the officer insisted on performing a pelvic examination.  
When the author refused, the officer reportedly berated her 
until a senior non-commissioned officer intervened.  This 
veteran claimed that the officer in question was soon 
transferred from women's sick call.  While this statement may 
show that one examiner was verbally abusive to the author, it 
does not directly corroborate the veteran's claims.  In fact, 
the author acknowledged that she could not remember the name 
of the officer in question and indicated that there were 
other medical officers at the dispensary that performed 
examinations.  The author also does not indicate that the 
veteran informed her of the personal assault at the time of 
their military service.  According to the veteran's testimony 
in December 1996, she did not inform the author of her 
claimed personal assault until a reunion of their military 
unit in 1989.  

There is no conclusive evidence that the veteran actually 
sustained a personal assault during her military service.  
However, another veteran with contemporaneous military 
service corroborates the veteran's allegations of an abusive 
examiner.  This individual's experience is strikingly similar 
to the veteran's claims.  In addition, the psychologist who 
testified in December 1996 indicated that he had interviewed 
both the veteran and the author and found both individuals to 
be reliable.  Also of significance is the VA examiner's 
opinion of April 1996 that had access to the contemporaneous 
service medical records and the lay statements and found the 
veteran's allegations creditable.  The Board also finds of 
significance the fact that an otherwise detailed examination 
report would not complete a pelvic examination on a woman 
veteran and that it did not clearly indicate the name and 
rank of the examiner.  Based on this analysis, the Board 
finds that the evidence of an in-service stressor is in 
equipoise and, therefore, entitlement to service connection 
for PTSD must be granted.  See 38 U.S.C.A. § 5107(b).


Obesity

Obesity is not recognized as a chronic disability within the 
meaning of the laws and regulations providing for the payment 
of VA disability compensation benefits.  See 38 U.S.C.A. 
§ 1110 (Service connection is only granted for disability 
resulting from personal injury suffered or disease contracted 
during military service.)  There is no authority in VA 
regulations that would permit an allowance of service 
connection for obesity.  The VA Schedule for Rating 
Disabilities does not provide any schedular criteria for 
obesity as a primary disability.  See 38 C.F.R., Part 4.  The 
claim is essentially service connection for a symptom, 
obesity, rather than for an underlying disease or injury 
which may be causing the symptom.  

Because obesity standing alone does not constitute a 
disability for VA compensation purposes, as a matter of law 
this claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994). 


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for PTSD having 
been submitted, the claim is reopened.

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for sleep apnea 
having been submitted, the claim is reopened.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for obesity is denied.


REMAND

The veteran has claimed that she began to snore, experienced 
sleeplessness, and gained weight during her military service.  
The service medical records indicate that she became 
overweight in October 1968 and had problems with motivation 
in November 1968.  According to a private physician's letter 
of July 1996, the veteran currently suffers with sleep apnea.  
He noted that symptoms of snoring and sleepiness can be 
associated with sleep apnea.  This physician also indicated 
that the medical community did not recognize the disease of 
sleep apnea until the early 1980s.  This physician indicated 
that a review of past records would be required in order to 
determine the etiology of the veteran's sleep apnea.  Based 
on this physician's opinion, the Board finds that a VA 
medical examination and opinion is warranted to determine the 
onset and etiology of the veteran's current sleep apnea.   
See Wisch v. Brown, 8 Vet. App. 139 (1995) (VA's duty to 
assist may require a VA examination evaluating a veteran's 
medical history to determine whether an event in service 
could reasonably have caused a current disability).  

In addition, the veteran has alleged that she has acquired 
asthma as a result of her breathing tear gas during military 
training.  On her separation examination, the veteran 
reported symptoms of shortness of breath during such 
training.  A VA medical examination should also be obtained 
to determine the etiology of the veteran's asthma.

At her VA hearing in December 1996, the veteran indicated 
that she had served a number of years with the Washington 
State National Guard subsequent to her active military 
service.  Her service medical records from this period have 
not been associated with the claims file.  Before a final 
determination regarding entitlement to sleep apnea and asthma 
can be made, these military records must be associated with 
the claims file or it must be determined that these records 
are no longer available and further development would be 
futile.  See 38 U.S.C.A. § 5103A (West 2002).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should obtain all service 
medical records associated with the 
veteran's service with the Washington 
State National Guard.  In this regard, 
the RO should contact both the Adjutant 
General in Washington State and the 
National Personnel Records Center.  If no 
such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.  

2.  After the above development has been 
completed and all records received have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:  a 
respiratory examination to determine the 
existence and etiology of sleep apnea and 
asthma.  Send the claims folder to the 
examiner for review.  Please Note:  The 
veteran is severely overweight and 
testified in December 1996 this problem 
makes it difficult to attend VA 
examinations.  She also indicated that 
many medical instruments, such as a 
weight scale and examination table, will 
not support her weight making full 
examinations impossible.  If for these 
reasons the veteran is unable to attend 
or fully complete a VA examination, the 
RO should request the examiner to review 
her medical history in the claims file 
and provide answers to the questions 
noted below.  Please provide the examiner 
with the following instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted, 
if possible, and the examiner should 
review the results of any testing prior 
to completion of the reports.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  
Regarding sleep apnea, the veteran has 
claimed that she began to snore, 
experienced sleeplessness, and gained 
weight during her military service.  The 
service medical records indicate that she 
became overweight in October 1968 and had 
problems with motivation in November 
1968.  According to a private physician's 
letter of July 1996, the veteran 
currently suffers with sleep apnea.  He 
noted that symptoms of snoring and 
sleepiness could be associated with sleep 
apnea.  This physician also indicated 
that the medical community did not 
recognize the disease of sleep apnea 
until the early 1980s.  This physician 
indicated that a review of past records 
would be required in order to determine 
the etiology of the veteran's sleep 
apnea.  Regarding asthma, the veteran has 
alleged that she has acquired asthma as a 
result of her breathing tear gas during 
military training.  On her separation 
examination, the veteran reported 
symptoms of shortness of breath during 
such training.  However, her lungs were 
found to be normal.  After a review of 
the medical evidence in the claims file, 
the examiner should answer the following 
questions:

a.  Does the veteran currently 
suffer with sleep apnea and/or 
asthma?  If so, please provide all 
appropriate diagnoses. 
b.  If so, is it at least as likely 
as not that any current sleep apnea 
and/or asthma is etiologically 
related to, or had its onset during, 
her active military service? 
c.  If her sleep apnea and/or asthma 
was not directly caused by her 
military service, is it at least as 
likely as not that either of these 
disabilities were aggravated beyond 
their natural course due to military 
service or her service-connected 
PTSD?  

3.  The RO should review the claims file 
and determine whether all actions 
regarding the development of this claim 
are in full compliance with the 
requirements of the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  Efforts to 
secure records in the possession of the 
U. S. Government must continue until the 
RO is reasonably certain these records do 
not exist or further efforts would be 
futile.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

4.  Thereafter, the RO should again 
review the veteran's claim for 
entitlement to service connection for 
sleep apnea and asthma.  If any benefit 
sought on appeal remains denied, the 
appellant should be furnished a SSOC.  
This SSOC must specifically inform the 
appellant of the information, lay 
evidence, or medical evidence necessary 
to substantiate her claim.  See 38 U.S.C. 
§ 5103(a).  The appellant should then be 
given the opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

